Filed 9/3/14 P. v. Marks CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C074739

         v.                                                                      (Super. Ct. No. 12F08366)

DAVID M. MARKS,

                   Defendant and Appellant.

         Appointed counsel for defendant David M. Marks asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) After reviewing the entire record, we affirm the
judgment.
         On December 19, 2012, defendant fled from an officer in a stolen car, breaking
several traffic laws, including driving on a suspended license, before crashing the car and
fleeing on foot. When defendant was arrested, he had a credit card and identification
belonging to another person in his pocket.




                                                             1
       Defendant entered a plea of no contest to unlawfully driving or taking a vehicle
(Veh. Code, § 10851, subd. (a); count one) and receiving a stolen vehicle (Pen. Code,
§ 496d, subd. (a); count two). In connection with counts one and two, defendant
admitted five prior convictions. (Pen. Code, § 666.5, subd. (a).) Defendant also entered
a plea of no contest to felony evading (Veh. Code, § 2800.2, subd. (a); count three),
receiving stolen property (Pen. Code, § 496, subd. (a); count four), and driving on a
suspended license, a misdemeanor (Veh. Code, § 14601.2, subd. (a); count five).
Defendant admitted a prior strike [1995 felony evading causing great bodily injury (Veh.
Code, § 2800.3)] (Pen. Code, §§ 667, subds. (b)-(i), 1170.12, 1192.7, subd. (c)(8),
1192.8) and five prior prison terms (Pen. Code, § 667.5, subd. (b)).
       After denying defendant’s request to strike the prior strike, the trial court
sentenced defendant to state prison to serve an aggregate term of 15 years 8 months, that
is, the upper term of 4 years, doubled to 8 years for the prior strike, on count one, a
consecutive one-third the midterm or 8 months, doubled to 16 months, on counts three
and four, a concurrent 180-day county jail term for count five, a consecutive 1-year term
for each of the 5 prior prison terms, and a stayed 6-year term on count two. The court
awarded a total of 437 days of presentence custody credit.
       Defendant appeals. He did not request a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       Appointed counsel filed an opening brief that sets forth the facts of the case and
requests this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing of the opening
brief. More than 30 days elapsed, and we received no communication from defendant.
Having undertaken an examination of the entire record, we find no arguable error that
would result in a disposition more favorable to defendant.



                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                               HOCH   , J.



We concur:



     BUTZ       , Acting P. J.



     DUARTE , J.




                                      3